UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6886


DAVID MEYERS,

                Petitioner - Appellant,

          v.

EDWARD WRIGHT, Warden; G.E.O. INC; VIRGINIA DEPARTMENT OF
CORRECTIONS,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:16-cv-00005-REP-RCY)


Submitted:   October 25, 2016             Decided:   November 21, 2016


Before GREGORY,   Chief   Judge,   and   KEENAN   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David Meyers appeals the district court’s order dismissing

his   28    U.S.C.     § 2254    (2012)     petition          without    prejudice         for

failing to comply with a court order.                We affirm.

      A     district    court     may      dismiss       an     action       based    on    a

plaintiff’s failure to comply with any order.                          Fed. R. Civ. P.

41(b).       Where a litigant has ignored an express warning that

noncompliance with a court order will result in dismissal, the

district court should dismiss the case.                   See Ballard v. Carlson,

882 F.2d 93, 95-96 (4th Cir. 1989).                      We review a decision to

dismiss for failure to comply with a court order for abuse of

discretion.      Id.

      We     have     reviewed     the     record    and        find     no     abuse      of

discretion.         Accordingly, we grant Meyers leave to proceed in

forma      pauperis    and    affirm     the    district        court’s      order.        We

dispense      with     oral     argument       because        the    facts     and    legal

contentions     are    adequately        presented   in        the   materials       before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            2